35 N.J. Super. 303 (1954)
114 A.2d 307
NATHAN SILVERSTEIN AND JULIAN SILVERSTEIN T/A SILCO CIGARETTE SERVICE, PLAINTIFFS-APPELLANTS,
v.
PATRICK KEANE, ET AL., DEFENDANTS-RESPONDENTS.
Superior Court of New Jersey, Appellate Division.
Argued September 27, 1954.
Decided October 13, 1954.
Before Judges EASTWOOD, GOLDMANN and SCHETTINO.
Mr. Maurice C. Brigadier argued the cause for plaintiffs-appellants (Mr. Seymour Margulies, on the brief; Mr. Sol Schulman, attorney).
Mr. Abraham J. Slurzberg argued the cause for defendant-respondent in companion case of Silverstein v. Dohoney, A-534/53.
*304 Mr. Irving I. Vogelman argued the cause for defendants-respondents; attorney for defendants-respondents Charles Rovegno and Frank Palmieri (Mr. Francis P. Morley, attorney for defendant-respondent, Patrick Keane; Messrs. Gottlieb & Gottlieb, attorneys for defendants-respondents, Frankie Nelson and Anthony Palmieri).
The opinion of the court was delivered by SCHETTINO, J.S.C. (temporarily assigned).
The argument on appeal of this case was consolidated by suggestion of counsel and with the approval of this court since many common questions of law and fact arising out of similar contracts were involved.
The issues and their determinations are fully set forth in the opinion filed under the companion case of Silverstein v. Dohoney, A-534/53 filed simultaneously herewith. 32 N.J. Super. 357 (App. Div. 1954). The opinion comprehends this appeal.
Judgment is reversed, costs to abide the result of the retrial.